Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 21, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Rule 17g-1 Fidelity Bond Filing for the following investment companies (each, a fund) Lazard Alternative Strategies Fund, L.L.C. (File No. 811-10415) Lazard Global Total Return and Income Fund, Inc. (File Nos. 811-21511; 333-112768) Lazard Retirement Series, Inc. (File Nos. 811-8071; 333-22309) Lazard World Dividend & Income Fund, Inc. (File Nos. 811-21751; 333-124045) The Lazard Funds, Inc. (File Nos. 811-6312; 33-40682) Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (the 1940 Act), please find the following information with respect to the above-captioned funds. Please note the following for the Commission's records: 1.A copy of a joint Investment Company Bond issued by Vigilant Insurance Company (the Bond), which lists the funds as insureds, is enclosed under Exhibit 99-1. 2.A certificate of the funds Assistant Secretary in which he attests to the authenticity and accuracy of resolutions adopted by the members of each funds Board of Directors/Managers (including those members who are not interested persons, as defined in the 1940 Act, of the fund) which authorize the purchase of a joint bond in a form and in an amount which is consistent with Rule 17g-1 under the 1940 Act, is enclosed under Exhibit 99-2. 3.The Bond premium has been paid for the coverage period from October 30, 2009 to October 30, 2010, and the Bond is written for a $8,750,000 limit of liability. Had each fund not been named as an insured under the Bond, each of the funds would have provided and maintained a separate bond in an amount at least equal to the amount listed in Schedule A, attached hereto. 4.A copy of the agreement among the funds entered into pursuant to paragraph (f) of Rule 17g-1 is enclosed under Exhibit 99-3. Very truly yours, /s/ Brian D. Simon Brian D. Simon Schedule A Fund Single Insured Bond Coverage Lazard Alternative Strategies Fund, L.L.C. $ Lazard Global Total Return and Income Fund, Inc. $ Lazard World Dividend & Income Fund, Inc. $ Lazard Retirement Series, Inc. $ The Lazard Funds, Inc. $
